In my judgment the result reached by the majority opinion does not effectuate the intent of the testator as to the distribution of his residuary estate. He directed that his "next of kin . . . including both first and second cousins of myself who shall be surviving at the termination of the residuary trust" should receive the fund, sharing equally and per capita. The term "next of kin" was manifestly used in its colloquial or popular rather than the strictly legal sense, since the latter would only include his one surviving cousin and he expressly included second cousins. The main question is involved in the terms "first and second cousins of myself."
At the time the will was made the testator had two living first cousins, Helen L. McIlreath and Isabelle M. Franklin. To the latter he gave $5000 outright, and to the former he gave his furniture and household chattels absolutely, the use for life of his homestead, and an annuity of $4000 per year and as much as $2000 more if needed. He made outright gifts of various sums to several persons by name, amounting in the aggregate to $30,500; all of these were children of his cousins. He created a residuary fund to be allowed to accumulate during the life of Helen L. McIlreath and to be distributed at her death. To this point the will indicates no interest on the part of the *Page 110 
testator, in any other relatives or class of relatives. The objects of his bounty were confined to his cousins and the children of his deceased cousins. One of the children of a cousin is designated by the testator himself, in the sixteenth paragraph of his will, as "my second cousin." Herein is a key to his intent. Obviously it was the view of the testator that children of his cousins were his "second cousins." This, moreover, is the meaning attached to that term in popular usage. Funk  Wagnalls New Standard Dictionary; 15 C. J. 1186; Century Dictionary; Webster's New International Dictionary. An illustration of this popular use may be found in our own reports. Campbell'sAppeal, 64 Conn. 277, 29 A. 494.
If the technical legal meaning of the term does not accord with the meaning the testator intended it to have, we are in duty bound to give it the latter meaning. In the absence of anything showing a different intent, we assume a testator uses terms in their legal sense, but "this presumption will be overthrown when an examination of the instrument, in the light of the surrounding circumstances, clearly shows that the intent of the testator will not be effectuated by so interpreting it, and that the language was used in another sense. In such case that meaning will be attached to the language which the testator attached to it when he used it." Wolfe v. Hatheway, 81 Conn. 181,184, 185, 70 A. 645; Gold v. Judson, 21 Conn. 616,625; Gerard v. Ives, 78 Conn. 485, 489,62 A. 607; Hartford-Connecticut Trust Co. v. Lawrence,106 Conn. 178, 182, 135 A. 159; Union  New HavenTrust Co. v. Ackerman, 114 Conn. 152, 158 A. 224. The majority opinion accords to the term "next of kin" its popular and colloquial meaning since it holds that the distributees are not only the surviving first cousin but also those of a succeeding generation. Yet *Page 111 
it gives the term "first and second cousins" its technical legal meaning, thus bringing into the distribution thirty-two persons of whom fourteen are the children of the cousins of the testator's uncles and aunts and one is the testator's father's cousin of the half blood. In my judgment the testator used both the terms "next of kin" and "first and second cousins" in the popular sense which would be expected from a layman, meaning by the latter his surviving cousin Isabelle M. Franklin and the surviving children of his cousins, that is, a surviving child and surviving grandchildren of the testator's uncles and aunts. The other provisions of the will show clearly that he had these two classes of relatives in mind in bestowing his gifts, and in describing one of the latter he showed unmistakably that he considered such to be his "second cousins." The question involved is closely analogous in principle to that discussed in Hartford-ConnecticutTrust Co. v. Lawrence, supra.